Filed 9/7/22 Darquea v. Baev CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE

 CHARLES A. DARQUEA et al.,
     Plaintiffs, Cross-defendants and
     Respondents,                                                         A165824
 v.
                                                                          (Santa Clara County
                                                                          Super. Ct. No. 17CV318460)
 IVAN BAEV et al.,
     Defendants, Cross-complainants
     and Appellants.


         The trial court granted Charles and Patricia Darquea’s (plaintiffs)
motion to enforce a settlement agreement (Code Civ. Proc., § 664.6) but
stayed further proceedings on plaintiffs’ complaint and on Ivan and Svetla
Baev’s (defendants) cross-complaint until the parties completed their
obligations under the agreement. Defendants appeal the order enforcing the
agreement. We conclude the order is not appealable and dismiss the appeal.1




       Undesignated statutory references are to the Code of Civil Procedure.
         1

Because we dismiss the appeal without deciding its merits, defendants do not
have a right to oral argument, and we consider it unnecessary to our
procedural ruling. (Lewis v. Superior Court (1999) 19 Cal.4th 1232, 1254;
Moles v. Regents of University of California (1982) 32 Cal.3d 867, 871.)

                                                               1
                                BACKGROUND
      Plaintiffs and defendants own adjoining property on a hillside in San
Jose. Defendants’ property is downslope from plaintiffs’ property. A concrete
retaining wall separates the properties. In 2017, plaintiffs filed a complaint
against defendants alleging claims for nuisance, negligence, and declaratory
and injunctive relief. According to the complaint, defendants planted trees
abutting the wall; these trees blocked plaintiffs’ view and compromised the
structural integrity of the wall. The complaint also alleged defendants
damaged the wall by cutting into the concrete footing. Plaintiffs sought
damages, a judicial declaration of the parties’ rights and responsibilities
regarding the trees and the wall, and an order requiring defendants to
remove the trees and repair the wall.
      In May 2018 — and before defendants answered the complaint — the
parties mediated their dispute and entered into a settlement agreement. The
agreement requires defendants to hire a structural engineer to inspect the
retaining wall “and prepare a report on the fixes necessary to ensure the
wall’s structural integrity.” The parties will share the cost of repairing
“structural issues” but must bear their own costs to remedy “issues other
than the wall itself (e.g., backfill on [plaintiffs’] property or roots from trees
on [defendants’] property)” that are “threatening the wall.” The agreement
also requires defendants to obtain bids from contractors for the “cost of
remediation,” and it outlines a process the parties must follow to select the
bid. If the remediation cost identified by the structural engineer exceeds
$30,000, the parties may “opt out” of the agreement and pursue legal
remedies regarding the “wall . . . and tree issues.” But if the remediation cost
is $30,000 or less, “the remediation work shall go forward.”




                                         2
      The settlement agreement provides that “if the parties agree on
remediation” of the retaining wall, they must enter into an easement in favor
of plaintiffs “to maintain and trim trees in order to provide for a view from”
the decks on plaintiffs’ property. The agreement specifies that should any
dispute arise from the terms of the agreement, the parties will resolve the
dispute through arbitration, with the prevailing party to recover attorney
fees and costs. Finally, the agreement states that following “the full
satisfaction of the contingencies and execution of the provisions set forth
above, the action shall be dismissed with prejudice.”
      Between 2018 and 2020, the parties made efforts to comply with the
settlement agreement. Defendants hired a structural engineer, agreed to his
scope of work, and promised to allow the engineer to inspect the retaining
wall and prepare a report on the fixes necessary to ensure the wall’s
structural integrity. But in May 2020, defendants — represented by new
counsel — claimed the settlement agreement was unenforceable, and they
refused to permit the structural engineer to access their property.
Thereafter, defendants answered plaintiffs’ complaint.
      Defendants also filed a cross-complaint against plaintiffs for nuisance,
trespass, and declaratory and injunctive relief. The nuisance and trespass
causes of action alleged plaintiffs damaged the retaining wall by making
“unpermitted additions” to the property, installed cameras and lights pointed
at defendants’ property, and allowed contractors to walk along the shared
property line and to look into — and throw trash on — defendants’ property.
According to the cross-complaint, these “harassing” actions constituted
a trespass and a nuisance.
      Thereafter, plaintiffs moved to enforce the settlement agreement and to
strike defendants’ answer and cross-complaint. Defendants opposed the



                                       3
motion and offered a supporting declaration stating their cross-complaint
contained “many additional issues” beyond the scope of the settlement
agreement, including claims for nuisance and trespass.
       The trial court granted plaintiffs’ motion to enforce the settlement
agreement and ordered defendants to comply with its terms. It determined
the agreement was enforceable, and that defendants breached the agreement
by filing the cross-complaint and by refusing to allow the structural engineer
to inspect their property. The court stayed further proceedings — and
declined to rule on plaintiffs’ motion to strike defendants’ answer and cross-
complaint — until the parties completed “performance of their obligations
under the . . . agreement.”
                                 DISCUSSION
       Defendants contend the trial court erred by granting plaintiffs’ motion
to enforce the settlement agreement. But a threshold issue — one we are
dutybound to consider — is whether the order is appealable. As we explain,
it is not.
       We have jurisdiction “over a direct appeal . . . only where there is an
appealable order or judgment.” (Katzenstein v. Chabad of Poway (2015)
237 Cal.App.4th 759, 765.) Under the one final judgment rule, an “appeal
may be taken only from a final judgment, and a judgment that disposes of
fewer than all of the causes of action of the pleadings is not yet final for
purposes of appeal.” (Sargon Enterprises, Inc. v. University of Southern
California (2013) 215 Cal.App.4th 1495, 1507.) Without an appealable order
or judgment, we must dismiss the appeal. (Katzenstein, at p. 769.)
       Section 664.6 authorizes a trial court to enforce a settlement
agreement. (Hines v. Lukes (2008) 167 Cal.App.4th 1174, 1182.) When




                                        4
a motion is brought pursuant to section 664.6, the court must determine
whether the settlement agreement is valid and binding. If the court
determines the agreement is enforceable, “it should grant the motion and
enter a formal judgment pursuant to the terms of the settlement.” (Hines,
at pp. 1182–1183; § 664.6, subd. (a).) A judgment entered pursuant to section
664.6 is appealable. (Critzer v. Enos (2010) 187 Cal.App.4th 1242, 1251–
1252.)
      Here, the trial court granted plaintiffs’ motion to enforce the settlement
agreement but it did not enter a judgment pursuant to section 664.6.
Defendants urge us to overlook the absence of a formal judgment — they
insist “an appellate court may amend an order to include a judgment if the
effect of the order is to finally determine the rights of the parties in the
action.” (Hines v. Lukes, supra, 167 Cal.App.4th at p. 1183.) Courts have
employed such an approach when an order enforcing a settlement agreement
finally concludes the litigation but inadvertently fails to include a judgment
(id. at pp. 1180–1181) or when there are “no further matters to be determined
in the case.” (Critzer v. Enos, supra, 187 Cal.App.4th at p. 1252.)
      We decline defendants’ invitation to amend the order to include an
appealable judgment. The trial court’s order deems the settlement
agreement enforceable, but it does not resolve all remaining issues between
the parties. Instead, the order stays proceedings on the complaint and cross-
complaint until the parties complete “performance of their obligations under
the settlement agreement.” The parties’ obligations under the agreement
depend on the remediation cost for the work recommended by the structural
engineer. If the cost for the work does not exceed $30,000, the work will
commence with the parties sharing the cost. If the cost exceeds $30,000,
however, either party may “opt out” of the agreement “and pursue legal



                                         5
remedies regarding . . . the wall . . . and tree issues.” Thus, the order
impliedly contemplates the possibility of further judicial action, particularly
if the parties opt out of the settlement agreement.
      Moreover, irrespective of the parties’ obligations under the settlement
agreement, additional issues “remain for further consideration.” (Doran v.
Magan (1999) 76 Cal.App.4th 1287, 1293.) Defendants acknowledge their
cross-complaint poses “many additional issues” beyond the scope of the
settlement agreement and they suggest those may need to be litigated.
(Angell v. Superior Court (1999) 73 Cal.App.4th 691, 698 [“presence of an
unresolved cross-complaint defeats appealability”].) Consider, for example,
the nuisance and trespass causes of action in defendants’ cross-complaint.
Defendants allege plaintiffs installed surveillance cameras and lights pointed
at defendants’ property, and that plaintiffs allowed contractors to throw trash
on the property. Plaintiffs dispute those allegations. The order does not
resolve these claims; rather, it defers consideration of them until the parties
perform their obligations under the agreement.
      In sum, we conclude the trial court’s order is not a final determination
of the parties’ rights, nor was it so intended. Accordingly, we decline to
amend the order to include an appealable judgment. (Cf. Critzer v. Enos,
supra, 187 Cal.App.4th at p. 1252.)
      In urging us to reach a contrary conclusion, defendants offer several
arguments. None are persuasive. For example, defendants suggest the
order’s references to section 664.6 indicate the trial court was aware it “had
the authority to make a final decision and determine the rights of the parties
as the trier of fact.” This misses the point because — as we have explained —
the order disclaims an intention to make a final decision on the complaint
and cross-complaint. Defendants also assert the court’s finding that they



                                        6
breached the settlement agreement by filing the cross-complaint
demonstrates the court “considered the matter fully determined and
adjudicated.” But this begs the question: if the court believed the matter was
fully resolved, why didn’t it issue a judgment enforcing the settlement
agreement and dismissing the complaint and cross-complaint? The only
plausible answer is the court “deliberately reserve[d] for future
determination” the claims asserted in the complaint and cross-complaint.
(See Sullivan v. Delta Air Lines, Inc. (1997) 15 Cal.4th 288, 308.)
      We also decline defendants’ request to treat the purported appeal as
a writ petition. Defendants have not identified any “extraordinary or
compelling reason for us to consider [their] appeal as a writ petition.” (Brown
v. Upside Gading, LP (2019) 42 Cal.App.5th 140, 146, fn. 6.) The polices
underlying the one final judgment rule — among them that piecemeal
appeals are costly, time consuming, and potentially futile — support
dismissal here. (Katzenstein v. Chabad of Poway, supra, 237 Cal.App.4th
at p. 770 & fn. 17.) “[D]ismissal of the appeal is the appropriate action.”
(Brown, at pp. 146–147, fn. 6.)
                                  DISPOSITION
      The appeal is dismissed. The parties are to bear their own costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(5).)




                                       7
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Petrou, J.




A165824




                            8